ClaeK, G. J.
The prisoner Jabel B¡. Register is indicted and convicted of murder in the first degree, and H. B'. Register, his father, is indicted in the same bill and convicted of being an accessory before the fact. The evidence of the State, if believed, showed that on Saturday afternoon, 28 March, 1903, Jabel met Cross Edmondson and told him his father (II. B. Register) wished to see him; that together they went up to the house of H. B.. Register, who told them that Jim Staley, a colored man staying with J esse Soles, had between $1,000 and $2,000-, and he wanted them to “hold up Jim Staley and get his money and kill him if necessary”; that H. B. Register furnished them with two guns he had ready and some canned goods in a tow sack, and under H. B. Register’s direction they left about 10 :30- at night to go down to commit the robbery; that the place where Jim Staley resided being some miles off, after traveling part of the way they laid down in the woods and slept till next morning, when they resumed their journey and then spent the day near a still-house till about dusk, when they started to Jesse Soles’ house, where Jabel Register went up to the window and fired both barrels through the window into the house, killing Jesse Soles and Jim Staley; he then entered the room, remained a while, came out and left; the house was soon afterwards in a *749blaze, and Gross Edmundson, when three or four miles away on their retan, asked Jabel what it weant, and after some hesitation he replied that “he reckoned his papa and Jesse Soles were having a settlement.” The only direct evidence is that of Gross Edmundson, the accomplice, which is full, minute and dramatic in its details. There were witnesses and proof of sundry circumstances, which, if believed, strongly corroborated Edmundson at sundry points in his narrative.
The prisoners were tried at a special term, the commissioner reciting in the ordinary form that there was such an accumulation of criminal business as rendered a special term necessary. The Code, sec. 914. The prisoners moved for a continuance on the ground that this bill being found at that special term it was not part of the accumulation of criminal business specified in the commission as a reason for ordering such special term and hence the Judge had no power to try them, and the prisoners excepted.
The first exception is to the refusal of this motion and is without merit. The power of the Governor to order special terms is not restricted to instances where there is accumulation of business, nor when such fact is recited as a reason in the commission is the power of the Judge restricted to the trial of indictments found before that term. The Code, see. 913; State v. Lewis, 107 N. C., 967, 11 L. R. A., 105; State v. Turner, 119 N. C., 841.
The second exception is for the refusal of the motion to quash the venire on these facts: the Judge ordered a special venire of 200, and the names were drawn from the box in open Court as provided by section 1739 of The C'ode, which provides that “the names so drawn (being freeholders) shall constitute a special venire.” The Court undertook to ascertain whether those whose names were so drawn were freeholders or not, “and ascertained from the tax list of the *750county, tbe officers of the Court and other sources that 37 (of 237 names so drawn) were not freeholders,” and the names of these 37 were not placed on the venire, leaving 200. The case on appeal further says that the officers and others from whom such information was had were not sworn, but that it appeared that the names of none of the 37 were on the tax list of 1902 as owner of realty; that there was no suggestion or evidence that any one of them was a freeholder; that there was no objection or exception to this mode of proceeding, nor any request that the officers or other persons giving information be sworn, and the Judge found at the time as a fact that none of the 37 was a freeholder and that the 200 were freeholders. This finding of fact' is binding on us and is fatal to the exception. Besides, the prisoners made no exception at the time, nor can they except to the rejection of a juror, since their right is “to reject, not to select,” and moreover they are in no position to complain, for they did not exhaust their peremptory challenges. The practice of drawing the venire from the box in open Court was specially commended in State v. Brogden, 111 N. C., 656. Other cases are State v. Moore, 120 N. C., 570; State v. Dixon, 131 N. C., 808; State v. Utley, 132 N. C., at p. 1032. In State v. Cody, 119 N. C., 908, 56 Am. St. Rep., 692, the Court said: “It is not error in the trial Judge, when ordering a special venire, to direct the sheriff to summon only freeholders,” and in the present case the Judge ascertained that fact himself instead of leaving it to the sheriff to determine. There was and could be no prejudice to the prisoners in what was done, but it will always be better practice to swear the officers and others giving information on such occasions.
The able counsel of the prisoners who entered these two exceptions doubtless did so out of abundant caution, not rely*751ing upon them himself, but being uncertain “how they might strike the Court.”
The third exception is to the indifference of two jurors who the Court, as the “trier of the facts,” found as a fact were indifferent. Such finding is not reviewable. State v. De-Graff, 113 N. C., 688; State v. Potts, 100 N. C., 457; State v. Green, 95 N. C., 611; State v. Collins, 70 N. C., 241, 16 Am. Rep., 771.
The fourth, fifth and sixth exceptions are omitted from the brief of the prisoner’s counsel, and therefore we take it they are abandoned; Rules 32 and 33, 131 N. C., 831; but at any rate they are without merit. The fourth exception was to the trial of H. B. Register by the special venire on the ground that a special venire can be drawn only in capital cases, but The Code, section 9YY, provides that the principal felon and an accessory before the fact may be indicted and tried together. Further, the jury had already been passed upon and each juror accepted before the objection was made and without exhausting the peremptory challenges. It is a conclusive presumption in such case that the jury is unobjectionable. State v. Pritchett, 106 N. C., 667; State v. Potts, supra; State v. Freeman, 100 N. C., 429; State v. Jones, 97 N. C., 469. The fifth and sixth exceptions were to the proper rejection of incompetent hearsay evidence.
The seventh exception was to the evidence of Gross E!d-mundson, that in his statement before the justice of the peace that on the aforesaid 28th March, 1903, H. R Register had said that Bill Soles, brother of Jesse Soles, and who lived near him, had two or three thousand dollars, and it would be no trouble to get it; that he could take two or three men and go there in his absence and make his wife get it. This was competent, for the testimony showed that it was part of the conversation in which H. B. Register was giving instructions as to “holding up” and robbing “the negro staying with Jesse *752Soles, wbo hadi between one and two thousand dollars.” Eldmundson had detailed the other part of the conversation, and it was proper to admit this. Besides, the intent to commit robbery was involved in this trial, and this being so, evidence of different offenses of the same kind would be competent. State v. Weaver, 104 N. C., 758; State v. Parish, Ib., 679; State v. Walton, 114 N. C., 783; McLain Crim. Law, secs. 415, 416. This declaration of H. B'. Register was competent against him as a part of the res gestee at the time he procured the witness to aid his son to commit murder for the sake of the robbery. The eighth exception is omitted from the brief of prisoners’ counsel and is clearly without merit, being to the admission against H. B. Register, only, of a conversation between him and Eldmundson a week after the murder. It strongly tended to show LI. B>. Register’s connection with the crime and was corroborative of Edmundson’s testimony. State v. Staton, 114 N. C., 813.
One Richardson testified that label Register bought some canned goods at his store between sunset and dark on Saturday, 28 March, 1903, the day before the killing. Edmund-son had testified that he and label had similar canned goods furnished by H. B'. Register on starting out that night. For the purpose of aiding Richardson in fixing the date, and for that purpose alone, he was properly allowed to state that it was on Tuesday or Wednesday that he heard of label Register and Edmundson being at Nelson Toon’s, where it was in evidence they had spent the night of the murder. This was the ninth exception, but it is not urged as error in the brief.
The tenth, eleventh, twelfth and thirteenth exceptions are essentially one as stated in the brief of prisoners, and are directed to the admission, as evidence against H. Bl Register only, of a letter shown to be in his handwriting, tending to show an attempt to manufacture or suggest statements that a witness should make in his interest. The fourteenth excep*753tion is omitted from brief of prisoners, and besides requires no discussion, which last is also true of the fifteenth exception, which is to the exclusion of the bill of indictment against Gross Eidmundson. It would have shown merely, if admitted and had been competent, that he had been charged by the grand jury with the murder, and his whole testimony went directly to establish his participation therein, being present aiding and abetting. The Court charged as requested, “The jury must carefully consider the testimony of Gross Edmund-son and give it such weight as it may be entitled to; he stands before the jury as an accomplice,” but declined to further charge that “it is dangerous to act exclusively on the testimony of an accomplice, and the jury shall require confirmatory testimony before they convict,” or to further charge that “the unsupported testimony of an accomplice must produce entire belief” in the minds of the jury before they can convict. This refusal is the basis of the sixteenth, seventeenth and twentieth, twenty-first, twenty-fourth and twenty-fifth exceptions. In lieu thereof the C'ourt charged fully and care-cully on “reasonable doubt,” and told the jury that while they could convict upon the uncorroborated testimony of an accomplice, “they should be cautious in convicting” upon such evidence, and left to them under proper instructions the evidence offered in corroboration, carefully calling to their attention the effect of evidence offered only as corroborative, and distinguished its effect and application from substantive testimony. It has been often held that there may be a conviction upon the unsupported testimony of an accomplice, and the charge of the Oourt, that while the jury can convict upon such testimony, yet they should be “cautious” in so doing, is quoted from State v. Miller, 97 N. C., 484, and is in line with all our authorities. State v. Rowe, 98 N. C., 629; State v. Stroud, 95 N. C., 626; State v. Haney, 19 N. C., 390; State *754v. Wier, 12 N. C., 363. Here, indeed, there was much testimony tending to corroborate the testimony of Edmundson.
The eighteenth and nineteenth exceptions, in regard to the modification of the prayer as to the alibi attempted to be proved by Jabel Register, cannot be sustained. The prayer as amended is a correct statement of the law. The twenty-second exception is a “broadside” exception to the charge, and cannot be considered. Besides, the charge is in itself very full, careful and impartial, and the prisoners have no cause to complain. There is no- twenty-third exception in the record or the briefs.
The prisoners also moved this Court for a new trial for newly discovered testimony, but such motion can only be made in civil actions. Our precedents are uniform that this Court has no jurisdiction to entertain such motion in criminal actions. State v. Jones, 69 N. C., 16; State v. Starnes, 94 N. C., 981; State v. Gooch, Ibid., 1006; State v. Starnes, 97 N. C., 423; State v. Rowe, 98 N. C., 630; State v. Edwards, 126 N. C., 1051; State v. Council, 129 N. C., 513.
After the fullest consideration,- we find
No error.